Interim Decision # 1284

MAJ.

Lit

or

LONG

In DEPORTATION Proceedings
A-12653531
Decidedby Board May18,1963
Respondent, who is otherwise qualified, is not precluded from establishing eligibility for suspension of deportation wider section 244(a) (1), Immigration
and Nationality Act, as amended, by reason of his absence from the United
States from May 1960 to August 1960, since under the provisions of section
244(b) of the Act, as amended, the requirement of continuous physical presence
is inapplicable to him, having served honorably in an active-duty status in
the Armed Forces of the United States from March 1956 to March 1959
following enlistment in California.
CHARGE:
Order : Act of 1952—Section 241 (a) (2) [8 U.S.C. 1251 (a) (2) ]—Entered without Inspection.

The case comes forward pursuant to certification by the special
inquiry officer of his order dated March 29, 1963, ordering that the
deportation of the respondent be suspended under the provisions of
section 244(a) (1) of the Immigration and Nationality Act, as
amended.

Discussion As To Deportability: The respondent is a native and
citizen of China, 31 years old, male, married, who first entered the
United States at the port of San Francisco on April 28, 1951, on a false
claim of United States citizenship. He last entered the United States
at Anchorage, Alaska on August 21, 1960, after a brief absence to
China from May 1960 and was again admitted upon his false claim
of citizenship. At the time of his last entry he was not inspected as
an. alien. The respondent is subject to deportation on the charge
stated in the order to show cause.
Discussion As To Eligibility For Suspension of Deportation:
The respondent knew at the time he first came to the United States
that the person from whom he was claiming United States citizenship
was not in fact his father. The arrangements for him to come to the
United States were made by his parents. Although the respondent
274

Interim Decision #1284
was 19 when he first entered the United States he attended high school
in Sacramento, California and was graduated. He has been employed in various capacities in restaurants in Sacramento, California
and is presently employed as a bus boy at $272 per month plus tips.
Assets are valued at $20,000, including $10,000 in cash and the remainder in common stock and other personal property. He enlisted
at Sacramento, California and from March 29, 1956 to March 25, 1959
he was in active service in the Army of the United States and served
overseas two years and four months. He was transfered to the Reserve on March 25, 1959, and was honorably discharged on February 15, 1963. During the respondent's period of active service in the
Army, he was injured and the Veterans Administration has certified
that he has suffered a thirty per cent degree of disability as a result of
a service connected residuals of cerebral concussion and has awarded
him payments of $44 per month commencing March 26, 1959.
From May 1960 to August 1960 the respondent visited Hong Kong
where he was married on June 23, 1960, to a native and citizen of China,
now 27 years old, who still resides there. They have no children. The
respondent's mother, one sister and a brother reside in Macao. One
of his brothers is on the Chinese mainland; another brother, now a
lawful permanent resident, resides in California. The quota for
Chinese persons, to which the respondent is chargeable, is heavily
oversubscribed and the respondent cannot otherwise adjust his immigration status.

The respondent, has resided in the United States since April 28,
1951. He has been regularly employed in the United States since his
arrival. The respondent served honorably and actively for three years
from March 1956 to March 1959, two years and four months of which
were overseas, and thereafter served in the Army Reserve until February 15, 1963. His deportation could only be effected to Formosa or
Macao. The respondent's adult years have been spent in the United
States. In view of the respondent's residence in the United States
since 1951, his honorable Army service, his service-incurred disability.
and the fact that his earning ability has been impaired by his injury,
it is concluded that he would suffer extreme hardship if deported.
A character investigation conducted by the Service and reports of
the Federal Bureau of Investigation and of the local police department during the past seven years reveal no information adverse to the
respondent. No connection with subversive groups has been shown.
Affidavits of witnesses attesting to his good moral character have been
introduced into evidence. The respondent has established that during
the seven year immediately preceding the date of his application for
275

Interim 'Decision #1281
suspension of deportation he was and is a person of good moral
character.
Section 244 (a ) (1) as amended requires that the respondent have
been previously present in the United States for a continuous period
of not less than seven years immediately preceding the date of his application. The respondent was absent to Hong Kong from May to
August 1960.
Section 2/11(b) of the Immigration and Nationality Act, as amended
by section 4 of the Act of October 24, 1962 (P.L. 87-885) provides
that the requirement of continuous physical presence in the United
States specified in paragraph (1) and (2) of subsections (a) shall
not be applicable to an alien who (A) has served for a minimum period
of 24 months in an active-duty status in the Armed Forces of the
United States and, if separated from such service, was separated under
honorable conditions and (B) at the time of his enlistment or induction was in the United States. The respondent has produced proof
that he was honorably discharged after more than 24 months of active
duty service in. the Armed Forces of the United States and that at the
time of his entry into the Armed Forces he was present in the United
States. The inclusion in the benefits of the legislation for aliens who
served honorably for a stated period of time in the Armed Forces of
the United States represents the incorporation into a permanent statute
of a policy braditionally adhered to by the Congress in the enactment

of private relief bills for the alien servicemen and ex-servicemen. 1
Theamndtprovislefanwhorvd blyinte
Armed Forces of the United States. 2 The statutory language is not
limited in its application and would appear to eliminate the requirement of continuous physical presence in the United States as to honorable discharged servicemen who served two years and were inducted
or enlisted while in the United States. The respondent falls within
the scope of section 244(b) and the requirement of continuous physical
presence of section 244(a) (1) is not applicable to him. The respondent is eligible for suspension of deportation under section 244(a) (1)
of the Act, as amended. The order of the special inquiry officer dated
March 20, 1963, will be affirmed.
ORDER! It is ordered that the order of the special inquiry officer
dated March 29, 1963, granting the application for suspension of
deportation be and the same is hereby affirmed.
2
2

29 Cong. Rec. 22153 (daily ed. October 12, 1962).
2 U.S. Code Congressional and Adm. News 4029.

276

